DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 12/18/2020.

Status of Claims
	In Applicant’s amendment filed on 12/18/2020, claims 1, 8, 10, 11, 14 and 22 have been amended; claim 7 is canceled; claims 1-6 and 8-24 remain pending.

Response to Arguments
Rejections of Claims under 35 U.S.C. §102
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejections (new reference and/or new combination of references) being used in the current rejection.
For similar reasons, Applicant’s argument for claims 8 and 14 is also moot. 

Rejections of Claims under 35 U.S.C. §103
	Dependent claims 2-6, 21-22, 9-13, 23, 15- 20 and 24 depend from one of claims 1, 8 and 14.  Hence, dependent claims 2-6, 21-22, 9-13, 23, 15- 20 and 24 are considered accordingly.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  transmitting content the secondary content from the content provider (a computing device) to the first device.  
For instance, claim 2 inherits all limitations of claim 1 and recites “wherein at least one of the primary content and the secondary content is stored locally on the first device.  However, claim 1 only recites “sending, from a computing device to a first device, primary content”.  That is, claim 1 does not include sending the secondary content to the first device.  Without the omitted step of transmitting the secondary from the content provider (a computing device of claim 1) to the first device, it is impossible for the claimed method to store both the primary content and the secondary content locally on the first device.  See Applicant’s specification, paragraph [0042] which discloses “…In another aspect, the secondary content can be provided from the first device (e.g., passed on the user parameter).  For example, the first device can comprise a storage medium, e.g., a buffer, that can process and store primary and secondary content transmitted from the content provider, and the content can comprise an indication (e.g., a timestamp or the like) indicating which portions are primary content and which portions are secondary content…”

Claim 3 depends from claim 2 but fails to remedy the deficiency of claim 2 as described above.  Hence, claim 3 is considered accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Izdepski et al. (U.S. Patent No. 8,806,530), hereinafter “Izdepski”.
Claim 1 – Izdepski discloses a method (col. 1, lines 41-49) comprising: 
sending, from a computing device to a first device, primary content [Fig. 1, col. 3, lines 13-32:  service provider computing device 110 sends the media content (primary content) to the primary device 120; alternatively, see col. 5, lines 15-40] ; 

sending, from the computing device to a second device, based on the indication and a proximity of the second device to the first device, the secondary content to the second device [col. 4, lines 4- 15 and 28-38: the service provider device sends the targeted content to the mobile device 130, based on the indication and a proximity of the mobile device 130 to the primary device 120; additionally or alternatively, see col. 6, lines 16-16 and col. 7, lines 8-18].

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tse (US 2016/0094893).
Claim 14 – Tse discloses a method comprising: 
determining an indication of secondary content to be sent from a computing device to a first device and a user parameter related to the secondary content [¶0029 and ¶0030:  determining an indication to stream a first stream of media content comprising media content and one or more advertisements (secondary content) from device management service 218 (a computing device) and user registration (user parameter) related to receiving advertisements (secondary content)], wherein the user parameter is associated with a second device [¶0030: user registration is associated with client device 109 (a second device)]; 

sending, based on the user parameter and the determination that the second device is active, the secondary content from the computing device to the second device [¶0043: based on the user parameter (user preferences and other information obtained from the user) and the determination that the client device 109 is active, the device management service 218 sends one or more advertisements to the client device 109].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14-22 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal et al. (US 2015/0067714), hereinafter “Bhogal” in view of  Izdepski (U.S. Patent No. 8,806,530).
Claim 1 – Bhogal teaches a method [¶0003] comprising:  
sending, from a computing device to a first device, primary content [¶0071 and Fig. 1, ¶0052: audio/video content delivered to the first content viewing device from server 110];
determining based on an indication associated with the primary content, secondary content [¶0026, ¶0032, and/or ¶0071: determining, based an indication from user preferences or user’s selection to transfer an advertisement (a secondary content) delivered to the first content viewing device as part of streamed audio/video content (primary content) to an alternative content viewing device]; and
sending, from the first device to the second device, based on the indication and a proximity of the second device to the first device, the secondary content to the second device [¶0071 and ¶0032:  sending the advertisement to the alternative content viewing device (second device) based on the indication and the alternative content viewing device being within the applicable range of the transmitting device (a proximity of the second device to the first device)].
Bhogal is silent regarding sending, from the computing device to a second device, the secondary content to the second device.
However, in an analogous art, Izdepski teaches determining based on an indication associated with the primary content, secondary content [col. 4, lines 3-15:  determining the targeted advertisement/content based on an indication of 
sending, from the computing device to a second device, based on the indication and a proximity of the second device to the first device, the secondary content to the second device [col. 4, lines 4- 15 and 28-38: the service provider device sends the targeted content to the mobile device 130, based on the indication and a proximity of the mobile device 130 to the primary device 120; additionally or alternatively, see col. 6, lines 16-16 and col. 7, lines 8-18].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of delivering advertisements related to a primary content to a mobile device via a dual channel taught by Izdepski and the technique for providing television advertisement to a secondary device based on user configuration taught by Bhogal to enhance the customer’s experience by providing another alternative for advertisement delivery at the customer’s convenience without interfering with the primary programming (see Izdepski col. 1, lines 30-34).

Claim 2 – Bhogal in view of Izdepski, specifically Bhogal, further teaches at least one of the primary content and the secondary content is stored locally on the first device [¶0052 (TV programming content and advertising content may be store within database 112), ¶0066 (database 112 is coupled to core processing module 200) and ¶0057 (core processing module 200 is associated with television 106, i.e., first device)].

Claim 3 – Bhogal in view of Izdepski, specifically Bhogal, further discloses wherein sending the secondary content to the second device comprises sending the secondary content to the second device from the first device [¶0022 and ¶0030: the system allows the consumer to configure advertising consumption to transfer a full commercial from a television to a mobile device for immediate or delayed viewing or interaction].

Claim 4 – the combination of Bhogal in view of Izdepski, specifically Izdepski, teaches wherein sending the secondary content to the second device comprises sending the secondary content to the second device from a content server [col. 4, lines 28-38, col. 3 lines 13-25, and/or col. 8, lines 4-14]

Claim 5 – Bhogal in view of  Izdepski, specifically Bhogal, also discloses the secondary content comprises advertising content [¶0071].

Claim 6 – Bhogal in view of Izdepski, specifically Izdepski, further discloses the secondary content is related to the primary content [col. 4, lines 3-15].

Claim 14 – Bhogal discloses a method [¶0003] comprising:
determining an indication of secondary content to be sent from a computing device to a first device and a user parameter related to the secondary content, wherein the user parameter is associated with a second device [Fig. 1, ¶0052, ¶0026, ¶0029, ¶0032 and/or ¶0071: determining an indication from user preferences, relating to 
determining, based on the indication,  that the second device is active [¶0032 and/or ¶0033: based on the user indication of advertising delivery method (transference of advertisements), determining that the second device comes onto the network or is detected on the network (i.e., determining that the second device is active)];
and sending, based on the user parameter and the determination that the second device is active, the secondary content from the first device to the second device [¶0033].
Bhogal is silent regarding sending, the secondary content from the computing device to a second device.
However, in an analogous art, Izdepski teaches sending, based on the user parameter and the determination that the second device is active, the secondary content from the computing device to the second device [col. 4, lines 4- 15 and 28-38: the service provider device (the computing device) sends the targeted content (secondary content) to the mobile device 130 (secondary device), based on the user interests (user parameter) and the determination of the presence of the mobile device 130 using a short range wireless technology (the second device is active); additionally or alternatively, see col. 6, lines 16-16 and col. 7, lines 8-18].


	Claim 15 – Bhogal in view of Izdepski, specifically Bhogal, further discloses the user parameter comprises an identifier associated with the second device [¶0032 and ¶0024].

	Claim 16 – Bhogal in view of Izdepski, specifically Bhogal, further discloses causing the secondary content to be output on the second device [e.g., ¶0037: causing advertisements to be overlaid on to web content, or otherwise shown on the mobile device; alternatively, see ¶0038]; and
	Receiving, from the second device, a secondary content output acknowledgment message upon outputting the secondary content [¶0037: receiving, from the second device, user’s confirmation of viewing the advertisement; also see ¶0081 for receiving report of advertisement viewing from the second device].

Claim 17 – Bhogal in view of Izdepski, specifically Bhogal, further discloses determining, based on a predetermined time period, that the secondary content output acknowledgement message has not been received within the predetermined time period [¶0081-¶0082:  at decision point 422, determining, based on a lapse time since transfer of the of the advertisement to the second device, that the viewing of the advertisement has not occurred, said determining is based on determining that the report message acknowledging viewing of the advertisement has not been received within said lapse time].

	Claim 18 – Bhogal in view of Izdepski, specifically Bhogal, further discloses determining the second device is within a predetermined proximity to the first device [¶0032:  determining that the receiving device (second device) is within the applicable range (a predefined proximity) of the transmitting device (first device)].

	Claim 19 – Bhogal in view of Izdepski, specifically Bhogal, discloses receiving a user input at the second device [¶0038]; and 
	sending, based on the user input, alternate secondary content to the second device  [¶0037: sending, based on user’s selection of an interactive advertisement, alternative advertising content (interactive commercial instead of the original TV advertisement)].

Claim 20 – the combination of Bhogal in view of Izdepski, specifically Izdepski, teaches wherein the secondary content is selected based on the primary content [col. 2 lines 30-54, and col. 6, lines 38-54].

	Claim 21 – Bhogal in view of Izdepski, specifically Bhogal, further discloses [¶0032 and ¶0071].

	Claim 22 – Bhogal in view of Izdepski further teaches the first device comprises a set top box and wherein the second device comprises a mobile device [see Bhogal ¶0033; alternatively, see Izdepski Fig. 1, col. 3, lines 26-32 and lines 41-50].

	Claim 24 – Bhogal in view of Izdepski, specifically Bhogal, further teaches the user parameter comprises a device identifier [¶0032 and ¶0024].

Claims 8-10, 12, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US 2015/0067714) in view of Tse (US 2016/0094893).
Claim 8 – Bhogal teaches a method [¶0003] comprising: 
sending, from a computing device to a first device, secondary content [¶0071, Fig. 1 and ¶0052: sending, from server 110 to the first content viewing device, an advertisement as part of streamed audio video content delivered to the first content viewing device] ;
determining a user parameter related the secondary content, wherein the user parameter is associated with a second device [¶0032, ¶0024 and ¶0026: determining 
determining a proximity of the second device to the first device [¶0032: determining that the receiving device (second device) is within the applicable range of the transmitting device (first device)];
causing, based on the user parameter and the proximity, the secondary content to be sent from the first device to the second device [¶0032: based on the user preference, and the alternative content viewing device is within the applicable range of the transmitting device (a proximity of the second device to the first device), causing the advertisement to be sent from the first device to the alternative content viewing device (second device).
Bhogal is silent regarding discontinuing sending the secondary content to the first device.
However, in an analogous art, Tse teaches discontinuing sending the secondary content to the first device [¶0011, ¶0043 and ¶0045:  discontinuing sending the first stream of media content having advertisements (secondary content) to the media device (first device) and switch to sending a second stream of media content  with no advertisements].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of delivering advertisement data from a content server to a second device for rendering the advertisement taught by Tse and the technique for providing television advertisement to a secondary device based on user configuration taught by Bhogal to enhance the user 

Claim 9 – the combination of Bhogal in view of Tse, specifically Bhogal, teaches causing  output of the secondary content [e.g., ¶0037: causing advertisements to be overlaid on to web content, or otherwise shown on the mobile device; alternatively, see ¶0038];
receiving, from the second device, a secondary content output acknowledgment message upon outputting the secondary content [¶0037: receiving user inputs (from the second device) to confirm viewing of the advertisement; additional or alternatively, see ¶0081: causing the alternative content viewing to report advertisement viewing back to the original content viewing device that transferred the advertisement].

Claim 10 – the combination of Bhogal in view of Tse, specifically Tse, further teaches inserting into primary content, the secondary content when the secondary content acknowledgment message is not received within a predetermined time period [¶0037 and ¶0047:  the device management service 218 determines whether the one or more advertisements 112 (secondary content) have been successfully rendered by the client device 109.  If the one or more advertisements 112 has not been rendered by the client device at the predefined time in the future, the transmission of the first stream of media content 106 is initiated or maintained, wherein the first stream of media content 106 includes advertisements inserted within thereof (see ¶0029); wherein the determining whether the one or more advertisements 112 has been successfully 

Claim 12 – the combination of Bhogal in view of Tse, specifically Bhogal, further teaches determining that the second device is active [e.g., ¶0032: determining that the receiving device is in range with the transmitting device, or detecting when a respective device comes onto  the respective network reads on determining that the receiving (second) device is active)]; and
wherein sending the secondary content to the second device is further based on the second device being active [¶0033:  transference processing (sending the advertisement content to the registered mobile device)  when the mobile device is detected on the network (when mobile device is active)].

Claim 13 – Bhogal in view of Tse, specifically Bhogal, discloses receiving a user input at the second device [¶0038]; and 
sending, based on the user input, alternate secondary content to the second device  [¶0037: sending, based on user’s selection of an interactive advertisement, alternative advertising content (interactive commercial instead of the original TV advertisement)].

Claim 23 – Bhogal in view of Tse, specifically Bhogal, further discloses the user parameter comprises a device identifier [¶0032 and ¶0024].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US 2015/0067714) in view of Tse (US 2016/0094893) as applied above, and further in view of Davis et al (US 2014/0088975), hereinafter "Davis".
Claim 11 – the combination of Bhogal in view of Tse, specifically Tse, teaches sending to the first device instead of the second device, the secondary content [Fig. 3A and ¶0040].
Tse is silent regarding sending the secondary content to the first device if the second device is not in range of the first device.  
However, in an analogous art, Davis teaches sending, to the first device instead of the second device, if the proximity is determined to exceed a predetermined threshold [¶0049: when the mobile device is out of range of the primary broadcast device, the advertisements are not removed from the normal transmission to the TV, hence, the secondary content is delivered to the TV instead of the mobile device].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for sending  advertisement to a secondary device taught by Bhogal and Tse by integrating the technique of sending commercials directly to a second device only when the second device is in range of the primary device taught by Davis to enhance the transmission security to mobile second devices (Davis ¶0035).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423